Order issued   Noveniber   (   ,   2012




                                                In The
                                Iuiirt fri Appiat
                      .fift1! thifritt uf xai ztt Da11w
                                          No. 05-10-01 174-CY


               BRINT W. WA[KER, D.O., AND J. KEVIN GRAY, Appellants

                                                  V.

                           TOWN NOR I’I-I BANK, N.A., Appellee

                                               ORDER




      The Motion for Rehearing and the Motion for Rehearing En I3anc filed by appellant is

hereby DEN JED.




                                                                             I
                                                            —  /         J       —

                                                       I5OUGLASS LANG
                                                       JUSTICE